Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Casey Lynn Burner (Burner) appeals from the district court’s order adopting the magistrate judge’s report and recommendation recommending the district court grant summary judgment in favor of the Commissioner of Social Security with respect to Burner’s challenge to the denial of her application for childhood supplemental security income benefits under Subchapter XVI of the Social Security Act, 42 U.S.C. §§ 1381-1385. After reviewing the briefs and the record on appeal, we conclude there is no reversible error in the district court’s decision. Thus, we affirm on the reasoning of the magistrate judge, as adopted by the district court. Burner v. Commissioner, No. 2:13-cv-00028, 2014 WL 1479201 (ND.W.Va. Apr. 15, 2014).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.